             Case 1:21-mj-08794-UA Document 1 Filed 09/09/21 Page 1 of 6

                                                                                        ORIGINAL
Approved :
                     SARAH L . KUSHNER
                                                            8794
                     Assistant United States Attorney

Before :             HONORABLE ROBERT W. LEHRBURGER
                     United States Magistrate Judge
                     Southern District of New York


 -   -   -   -   -    -   -    -   -   -    -   -   -   -   -   -   -   X

 UNITED STATES OF AMERICA                                                   SEALED COMPLAINT

                                                                            Violation of 18 U . S . C . §
                 - v. -                                                     1956

 XIN LIN ,                                                                  COUNTY OF OFFENSE :
                                                                            BRONX

                                           Defendant .

                                                                        X
SOUTHERN DISTRICT OF NEW YORK ,                                 ss .:

      WILLIAM J . CALLAHAN , being duly sworn , deposes and says that
he is Special Agent with the U . S . Drug Enforcement Administration
(" DEA" ) , and charges as follows :

                                                            COUNT ONE
                              (Conspiracy to Commit Money Laundering)

     1.   In or about September 2021 , in the Southe r n District of
New York and elsewhere , XIN LIN , the defendant , and others known
and unknown , intentionally and knowingly did combine , conspire ,
confederate , and agree together and with each other to violate the
money laundering laws of the United States .

      2.   It was a part and an object of the conspiracy that XIN
LIN , the defendant , and others known and unknown , knowing that the
property involved in certain financial transactions , to wit , cash
transactions , represented the proceeds of some form of specified
unlawful activity , would and did conduct and attempt to conduct
such financial transactions , which in fact involved the proceeds
of specified unlawful activity , to wit , narcotics offenses in
violation of Title 21 , United States Code , Sections 841 and 846 ,
knowing that the transactions were designed , in whole or in part ,
to conceal and disguise the nature , location , source , ownership ,
       Case 1:21-mj-08794-UA Document 1 Filed 09/09/21 Page 2 of 6




and control of the proceeds of specif i ed unlawful activity , in
violation     of      Title 18 , United  States  Code ,  Section
1956(a) (1) (B) (i) .

         (Title 18 , United States Code , Section 1956(h) . )

     The bases for my knowledge and for the foregoing charge are ,
in part , as follows :

            3.  I am a Special Agent with DEA.        I have been
personally involved in the investigation o f this matter , and this
affidavit is based upon my personal participation in the
investigation , my examination of reports and records , and my
conversations with other law enforcement agents and other
individuals .   Because this affidavit is being submitted for the
limited purpose of demonstrating probable cause , it does not
include all the facts that I have learned during the course of my
investigation .  Where the contents of documents and the act i ons ,
statements , and conversations of others are reported herein , they
are reported in substance and in part , except where otherwise
indicated .

                     The September 8 Transaction

            4.   Based    on my     discussions   with    a  Source   of
Information (" SOI " ) , my review of text messages obtained from the
SOI , my review of text messages obtained from XIN LIN , the
defendant ,    and    my    own   personal   participation     in   this
investigation ,    including    surveillance    conducted   at   various
locations in New York City and on Long Island on or about September
8 , 2021 , I have learned , among other things , the following 1 :

               a.    The SOI has been in contact with a money
laundering broker (" Broker - 1 " ) believed to be based in Mexico .

                  b.   On or about September 6 , 2021 , Broker - 1 asked
the SOI if the SOI knew anyone who could handle a money pickup of
a large amount of cash in U. S . currency from an individual (" Co -
Conspirator- 1 " ) in the Bronx , New York , and deliver it to another
indiv i dual - subsequently identified as LIN - i n Flushing , Queens

1   The SOI has a cr i minal history , including a prior drug
arrest .    The SOI is not being paid by the DEA but is providing
information in the hopes of becoming a paid informant in the
future .    The DEA has not made any promises or representations in
that regard .       The information the SOI has provided to date has
been corroborated by independent evidence , including seizures of
U. S . curr e ncy , and has been deemed reliable by law enforcement .

                                   2
       Case 1:21-mj-08794-UA Document 1 Filed 09/09/21 Page 3 of 6




(the " Flushing Address " ) . On or about September 8 , 2021 , the SOI ,
working with the DEA , put Broker- 1 in contact with a confidential
source (" CS - 1 " ) working with the DEA . 2  Broker - 1 contacted CS - 1
and directed CS - 1 to pick up a bag of money ( " Bag- 1 " ) from Co -
Conspira tor - 1 in the Bronx , New York , which CS - 1 did .

                 c.     Meanwhile , on or about September 8 , 2021 , LIN
and Co - Conspirator - 1 were in contact and exchanging text messages .
LIN provided Co - Conspirator - 1 with the Flushing Address .      After
CS - 1 met Co - Conspirator - 1 to pick up Bag - 1 , Co - Conspirator - 1
directed CS - 1 to bring the money to , and drop it off with , LIN at
the Flushing Address .

                   d.  In advance of that drop off , LIN gave Co -
Conspirator - 1 the serial number ( " Serial Number - 1 " ) of a U. S .
dollar bill in LIN ' s possession.        Co - Conspirator - 1 , in turn ,
provided Broker - 1 Serial Number - 1 , who in turn , provided Serial
Number - 1 to CS - 1 .

                e.    Afte r CS - 1 picked up Bag- 1 , law enforcement
agents swapped out the real cash (in U. S . currency) in Bag- 1 with
fake currency and a GPS tracker . 3 CS - 1 then met LIN at the Flushing
Address .  At that drop off , LIN showed CS - 1 the U. S . dollar bill
with Serial Number - 1 , at which point CS - 1 delivered Bag - 1 (with
the fake currency and GPS tracker) to LIN . 4


2
  During the course of this investigation , I and other DEA agents
have worked with CS - 1 .    CS - 1 is a DEA informant who has been
providing information to the DEA since approximately 2015 ,
initia l ly for sentencing benefits and , more recently , for payment
and immigration bene fi ts . Information provided by CS - 1 as part of
this investigation and other investigations has proven reliable in
the past and been corroborated by other independent evidence ,
including , among other things , surveillance by law enforcement as
described herein .
3 At all times , however , law enforcement agents personally observed
LIN and had a visual on LIN and his whereabouts . In other words ,
law enforcement did not have to rely on information from the GPS
tracker to follow LIN .
4 Based on my training and experience , I know that the purpose of
the exchange of serial numbers is for those involved in the pick
up and/or drop off of illegal proceeds to be able to determine
that any courier purporting to act on behalf of a drug trafficking
and/or money laundering organization (" DTMLO" ) is legitimate , that
is , actually working for the DTMLO a nd not law enforcement .
                                    3
       Case 1:21-mj-08794-UA Document 1 Filed 09/09/21 Page 4 of 6




                      f . LIN then drove in a car (" Car - 1 " ) to a second
location in the vicinity of Roslyn , Long Island , where I and other
law enforcement agents personally observed him pick up a second
bag ( " Bag - 2 " ) , that law enforcement later de t ermined contained
U. S . currency , as described below , from another individual .

                     g.   After that , LIN drove in Car - 1 to his home
( " Residence - 1 " ) on Long Island .  LIN pulled into his driveway at
approximately 11 : 30 p . m.       At that point ,    I and other law
enforcement agents approached and arrested LIN in his driveway .

     September 8 Arrest Of Xin Lin And Searches Of His Car And
                             Residence

          5.     As discussed above in Paragraph 4 (g ) , on or about
September 8 , 2021 , at approximately 11 : 30 p . m., I and other law
enforcement agents approached XIN LIN , the defendant , while he was
sitting in Car - 1 in his driveway , arrested him , and searched Car -
l.

            6.      Based on my discussions with other law enforcement
agents who searched Car - 1 , and my own participation in the arrest
of XIN LIN , the defendant , I have learned , among other things ,
that Car - 1 contained Bags - 1 and - 2 , as well as two other bags of
money ( " Bag - 3 " and "Bag- 4" ) . Bags - 1 and - 3 were on the floor by
the passenger seat ; Bag - 2 was on the passenger seat ; and Bag - 4 was
in the trunk , and was labeled " $SOK ."        Bags - 2 , - 3 , and - 4 each
contained tens of thousands of U. S . dollars . Bag - 1 contained the
fake currency and GPS tracker .

           7.  Based on my own participation in this case , I know
that , after XIN LIN , the defendant , was apprehended in his
driveway , his wife , who also lives in Residence - 1 and shares a
bedroom with LIN , voluntarily allowed law enforcement agents

Generally speaking , when a courier purporting to act on behalf of
a DTMLO is tasked with delivering or receiving narcotics proceeds
that the DTMLO wants to launder , the courier provides the broker
with a serial number .      If the serial number that the courier
provides to the broker matches one of the serial numbers of a
dollar bill that the courier has in his/her possession , the broker
- and , in this case the CS - 1 acting at the broker ' s direction -
knows that the courier is legitimate , and can proceed with the
transfer of narcotics proceeds .        Based on my training and
experience , I know that money launderers and narcotics traffickers
often use the serial numbers of dollar bills in substantially the
same manner as that described above , to ensure the legitimacy of
couriers and othe r s i nvolved in illegal activity .
                                      4
,_
             Case 1:21-mj-08794-UA Document 1 Filed 09/09/21 Page 5 of 6




     inside   Residence - 1 . Law enforcement   agents   also  requested
     permission to sea r ch Residence - 1 , and LIN ' s wife voluntarily
     consented to such a search .

                8.    Based on my own participation in this case , I know
     that XIN LIN , the defendant , was then Mirandized inside Residence -
     1 , and agreed to waive his Miranda rights .

                9.   Based on my discussions with law enforcement agents
     involved in the search of Residence - 1 , I have learned , among other
     things , that inside LIN ' s bedroom , there was more cash as well as
     three money counters .

                10 . Based on my and other law enforcement agents '
     discussions with XIN LIN , the defendant , at Residence - 1 , I have
     learned , among other things , that , after LIN was Mirandized and
     agreed to waive his Miranda rights , LIN stated , in substance and
     in part , the following :

                    a.   LIN  receives  assignments like  the   ones
     discussed above to pick up cash from an individual ("Broker- 2 " )
     located in Canada .

                       b. September 8 , 2021 , was not the first time that
     LIN participated in such money laundering transactions at Broker -
     2 ' s direction .

                    c.    In general ,   Broker - 2 will provide LIN ' s
     contact information to other individuals who have U. S . currency
     that needs to be laundered .   Those individuals will then contact
     LIN and coordinate a drop off of the cash with LIN .       LIN then
     exchanges that cash for Chinese Yuan . Broker - 2 then provides LIN
     with a bank account number , and LIN deposits the Chinese Yuan into
     the relevant bank account .     The bank and bank account number
     constantly changes .

                11 . Based on my review of text messages that XIN LIN ,
     the defendant , voluntarily showed law enforcement agents after his
     arrest , I have learned , among other things , that on or about
     September 8,    2021 , LIN and Co - Conspirator- 1 exchanged text
     messages , including as follows :

                      a.   At i=ipproximately 9 : 59 a . m.,   LIN   texted Co -
     Conspirator - 1 the code for Serial Number - 1 .

                      b.  At approximately 10 : 00 a . m., LIN texted Co -
     Conspirator - 1 the Flushing Address , where CS - 1 subsequently met
     LIN later that night .

                                         5
        Case 1:21-mj-08794-UA Document 1 Filed 09/09/21 Page 6 of 6




          12 . Based on my review of text messages obtained from
the SOI , I have learned , among other things , that on or about
September 8 , 2021 , at approximately 10 : 14 a . m., Broker- 1 texted
the SOI the Flushing Address and the code for Serial Number - 1 .

          WHEREFORE , I respectfully request that a warrant issue
for the arrest of XIN LIN , the defendant , and that he be arrested ,
and imprisoned or bailed , as the case may be .




                                 WILLIAM J . CALLAHAN
                                 Special Agent
                                 DEA


Swo y;, to before me this
---l---~y of September , 2021




   /W-----
HONORABLE ROBERT W. LEHRBURGER
United States Magistrate Judge
Southern District of New York




                                    6
